                    Case 18-12491-CSS                     Doc 2049           Filed 09/09/20             Page 1 of 3




                                    UNITED STATES BANKRUPTCY COURT

                                                       District of Delaware



In re: Promise Healthcare Group, LLC                                                           Case No. 18-12491



                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY



A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 111 l(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e) (2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.


TRC MASTER FUND LLC                                                     Certified Nursing Registry, Inc.
Name of Transferee                                                      Name of Transferor

Name and Address where notices to transferee                            Court Claim # (if known): 864
should be sent:                                                         Amount of Claim: USD$199,683.00
                                                                        Date Claim Filed: 5/16/2019
TRC MASTER FUND LLC
Attn: Terrel Ross                                                       Phone: (949) 680-6332
PO Box 633                                                              Last four digits of Acct.#: NIA
Woodmere, NY 11598
                                                                        Name and Current Address of Transferor:
Phone: 516-255-1801
Last four digits of Acct#: N/A                                          Certified Nursing Registry, Inc.
                                                                        Law Offices of Charles G. Smith, APC
Name and address where transferee payments                              Charles G. Smith, Esq.
should be sent (if different from above):                               15303 Ventura Blvd., Suite1650
                                                                        Sherman Oaks, CA 91403-6620
Phone: NIA
Last four digits of Acct#: NIA

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: ls/Terrel Ross                                                          Date: September 9th, 2019
Transferee/Transferee's Agent
Penaltyfor making afalse statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ I 52 & 3571.
Case 18-12491-CSS   Doc 2049   Filed 09/09/20   Page 2 of 3
Case 18-12491-CSS   Doc 2049   Filed 09/09/20   Page 3 of 3
